COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00265-CV


American Refrigeration Company,           §    From the 30th District Court
Inc.
                                          §    of Wichita County (180,092-A)
v.
                                          §    October 13, 2016

Tranter, Inc.                             §    Opinion by Justice Gardner


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying American Refrigeration Company, Inc.’s special appearance is reversed

and we render judgment dismissing Tranter Inc.’s claims against American

Refrigeration Company, Inc. for lack of personal jurisdiction.

      It is further ordered that Appellee Tranter, Inc. shall pay all of the costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Anne Gardner__________________
                                         Justice Anne Gardner